Citation Nr: 1426532	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  92-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for chronic stasis ulcers, to include as due to exposure to herbicides and as secondary to service-connected steatomatosis and/or diabetes mellitus. 

2. Entitlement to an increased rating for steatomatosis in excess of 10 percent prior to August 30, 2002, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Kathy A. Leiberman, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico. The VA Regional Office in Hartford, Connecticut (RO) has assumed jurisdiction.

In September 1994, the Board reopened and remanded a previously denied claim for service connection for stasis ulcers, and also remanded the issue of entitlement to an increased evaluation for steatomatosis for additional development. The Board remanded the case again in October 1996 and August 2001.

In a March 2006 decision, the Board denied the Veteran's claims. In a June 2007 order, the United States Court of Appeals for Veterans Claims granted the Veteran's and VA's Joint Motion for Remand ("Joint Motion"), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion. The Board remanded this case again in October 2007, May 2012, and August 2013. 

FINDINGS OF FACT

1. With resolution of the factual doubt in his favor, the Veteran's stasis ulcers were aggravated by the Veteran's service-connected diabetes mellitus.

2. Prior to August 30, 2002, the veteran's chronic steatomatosis was characterized by symptomatology more nearly approximating that of a skin disorder of the back, shoulders and scrotum, and unexposed surfaces, with exfoliation and occasional itching, but no exudation, constant itching, extensive lesions, or marked disfigurement. 

3. For the period from August 30, 2002, the veteran's chronic steatomatosis has been characterized, at worst, by a skin disorder of the back, shoulders and scrotum, involving approximately greater than 40 percent of the entire body area.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for stasis ulcers of the lower extremities have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013). 

2. Prior to August 30, 2002, the criteria for an evaluation in excess of 10 percent for chronic steatomatosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2002). 

3. From August 30, 2002, the criteria for an evaluation in excess of 60 percent, but no greater, for chronic steatomatosis are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). As this decision will fully grant service connection for stasis ulcers, the Board need not discuss the VCAA notice requirements regarding that issue. Regarding the issue of an increased rating for steatomatosis, the Veteran was provided with the relevant notice and information in a November 2007. Although this letter was provided after the initial adjudication of his claim, VA effectively "cured" this notice defect by readjudicating the Veteran's claim in a subsequent November 2009 Supplemental Statement of the Case (SSOC). Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The record indicates that the Veteran's service, VA and identified private treatment records have been obtained and associated with the claims file. 

This matter has been remanded several times to obtain treatment records and conduct VA medical examinations. Given the state of the medical evidence in this matter, the Board presently grants an increased rating of 60 percent for steatomatosis, the maximum allowable under VA regulations, for the increased rating period from August 30, 2002. Therefore, an additional remand to determine the current severity of the Veteran's steatomatosis disorder would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. 

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2013).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102 (2013). When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Stasis Ulcers

The Veteran essentially contends that he developed stasis ulcers of the lower extremities due to service. Alternatively, the Veteran contends that his stasis ulcers were either caused or permanently aggravated by his service-connected steatomatosis and/or diabetes mellitus. 

The Veteran's service treatment records contain no notation indicating diagnosis or treatment for stasis ulcers during service. However, the Board will grant the benefit of the factual doubt to the Veteran and find that stasis ulcers have been permanently aggravated by the Veteran's service-connected diabetes mellitus. 

The record indicates that the Veteran was first diagnosed with diabetes mellitus in 2008. In recent VA treatment records, VA examiners have noted treating slow healing infections of the stasis ulcers. For example, in a June 2012 VA treatment record, a VA examiner noted observing "yellow slough tissue" and "drainage heavy yellow exudate" prior to cleaning the ulcers. The VA examiner wrote that the Veteran had "multiple comorbidities, poor mobility and activity as well as lab evaluation shows low Hbg, depleted Albumin, Low Lymphs count and Elevated Glucose," all of which would cause a delay in the ulcers' healing process and create a risk for developing additional ulcers. Subsequently, in a December 2012 VA treatment record, a VA examiner noted debriding the Veteran's ulcers after infection.  The VA examiner diagnosed "gangrenous necrosis and abscess with occasional foreign body materials and bacterial colonies" in both extremities, and fragments of inflamed squamous and synovium-like epithelium present" on the right.

In a September 2013 addendum to the December 2012 VA examination report, the December 2012 VA examiner stated that the Veteran's ulcers were less likely than not caused or aggravated by his service-connected diabetes mellitus and/or peripheral neuropathy. The VA examiner wrote that he was not aware of any causal connection between varicose veins and varicose ulcers and diabetes and/or peripheral neuropathy." However, the VA examiner further stated that "ulcers, once established, or infected, might deteriorate in a poorly controlled diabetic." 

The record shows that the Veteran has been experiencing delays in the healing processes of his ulcers as well as frequent infections. In the June 2012 VA treatment record, a VA examiner noted that the Veteran's elevated glucose, related to diabetes, was causing the delays in the healing process. In the September 2013 VA addendum to the December 2012 VA examination report, the December 2012 VA examiner noted that infected ulcers could deteriorate due to diabetes. The Board finds that the December 2012 VA examiner's comment regarding the general relationship between ulcers and diabetes supports the opinion of the June 2012 VA examiner who stated that the Veteran's elevated glucose specifically was delaying the healing process. Weighing all doubt in the Veteran's favor, the Board finds that the Veteran's stasis ulcers were aggravated by his service-connected diabetes. Therefore, service connection for stasis ulcers, secondary to diabetes mellitus, is warranted. 

The Board expresses no opinion regarding the severity of the stasis ulcer disability now granted service connection. The RO will assign appropriate disability ratings and effective dates on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013). Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2013). It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Steatomatosis

Prior to August 30, 2002

Steatomatosis is evaluated analogous to dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806. Prior to August 30, 2002, the Veteran's service-connected steatomatosis was evaluated as 10 percent disabling under the criteria at Diagnostic Code 7806 in effect at that time. Under the criteria in effect prior to August 30, 2002, Diagnostic Code 7806 allowed for a 10 percent disability rating for exfoliation, exudation or itching which involves an exposed surface or an extensive area. A 30 percent rating was warranted for constant exudation or itching, extensive lesions, or marked disfigurement. A 50 percent rating required ulcerations or extensive exfoliation or crusting, and systemic or nervous manifestations, or evidence that the condition was exceptionally repugnant. There was no provision for an evaluation in excess of 50 percent under the former criteria at Diagnostic Code 7806. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). 

The evidence dated prior to August 30, 2002, including VA skin examination reports of February 1995 and May 1997, as well as VA treatment records for the same period of time, show that the Veteran's steatomatosis included some exfoliation of the cysts of the back, shoulders, and scrotum, with some itching, but with no constant exudation or itching, extensive lesions, or marked disfigurement. The February 1995 VA examination report noted a few erythematous papules and nodules and scars in the suprapubic area, with flesh colored nodules on the back and the testicles. The May 1997 VA examination report indicated the Veteran's treatment consisted of the use of Retin A for the cysts in the areas of the lower abdomen and back. The skin of the upper back, lower abdomen, scrotum and axilla was described as having multiple acneform pustules and cysts in addition to open comedones and several epidermal inclusion cysts. 

The evidence of record, dated prior to August 30, 2002, does not demonstrate constant exudation or itching, extensive lesions, or marked disfigurement under Diagnostic Code 7806, so as to warrant an evaluation in excess of 10 percent for the Veteran's steatomatosis. Neither the VA examination reports above, nor VA treatment records similarly dated, show treatment for complaints of any exudation. During that period, the Veteran did not report experiencing constant itching, and examiners did not indicate that his lesions were extensive or particularly disfiguring. 

An evaluation in excess of 10 percent prior to August 30, 2002, is not warranted were the Veteran's steatomatosis disorder evaluated on the basis of scars. Prior to August 30, 2002, Diagnostic Code 7800 allowed for the rating of scars of the head, face, or neck; and Diagnostic Codes 7801 and 7802 allowed for the rating of burn scars. As the Veteran's steatmoatosis scars were located on the back, shoulders, and scrotum, and were not caused by burns, the above scar provisions are not for beneficial application in this case. Moreover, as the Veteran's steatomatosis scars did not result in ulceration (Diagnostic Code 7803), pain upon inspection (Diagnostic Code 7804), or limitation of function of any part of the Veteran's body (7805), the other Diagnostic Codes used in evaluating scars prior to August 30, 2002 are not for application in this matter. 38 C.F.R. § 4.118 (2002).

For the rating period prior to August 30, 2002, a higher disability evaluation is not warranted under any Diagnostic Code. The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert, at 49; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

From August 30, 2002

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply). See also VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.

Effective August 30, 2002, Diagnostic Code 7806 was amended. Under the revised criteria for Diagnostic Code 7806, dermatitis or eczema is rated as disfigurement on the head, face or neck or scars, depending upon the predominant disability. A 
10 percent rating is assigned for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is assigned for dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is assigned for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. 
§ 4.118 (2013).

For the period from August 30, 2002, steatomatosis symptomatology more nearly approximated that of a skin disorder covering more than 40 percent of the Veteran's entire body, the criteria for a 60 percent rating under Diagnostic Code 7806. In a July 2003 VA medical examination report, a VA examiner noted that the Veteran's steatomatosis covered approximately 40 percent of his body. The examiner reported finding no papules, pustules or inflamed cysts at that time, but only multiple scars and scattered open comedo over the scars. In a March 2004 VA medical examination report, the Veteran indicated that he did not experience any itching sensations associated with the steatomatosis.

In an August 2008 VA medical examination report, a VA examiner noted steatomatosis affecting "around 40 percent" of the Veteran's body. The examiner indicated that the Veteran had numerous small scars of the back and scrotum, and multiple cysts of the scrotal area related to his steatomatosis. The VA examiner indicated that the scars were too multiple to count, but also stated that they did not result in induration, or limitation of motion or function. The VA examiner indicated that the Veteran used medication in order to alleviate any itching symptoms. The examiner indicated that the Veteran's steatomatosis resulted in mild disfigurement. 

In a December 2012 VA medical examination report, a VA examiner indicated that the steatomatosis disability was manifested by sebaceous cysts of the scrotum. The VA examiner stated that the cysts were small, non-inflamed, and clinically of little significance. The VA examiner reported that the area of involvement for these was minimal, comprising five percent or less of the Veteran's total body area. The VA examiner stated that the Veteran experienced periodic itching, but some itching was to be expected in that area of the body. Moreover, the VA examiner indicated that there was no evidence of excoriation. In an October 2013 addendum to the December 2012 VA medical examination report, the same VA examiner indicated that he had been asked to reconcile his findings with those of the other VA examiners who had noted that the steatomatosis affected 40 percent of the Veteran's entire body. In response, the VA examiner wrote that he could only report his own findings and could not comment on any previous examination.

For the period from August 30, 2002, the Board finds that the Veteran's steatomatosis disability symptomatology more nearly approximated that of a skin disorder covering more than 40 percent of the Veteran's entire body, the criteria for a 60 percent rating under Diagnostic Code 7806. In both the July 2003 and the August 2008 VA medical examination reports, VA examiners estimated that the steatomatosis, manifested by innumerable small scars on the back and scrotum, covered approximately 40 percent of the Veteran's body. Yet, in the December 2012 VA medical examination report, the VA examiner noted that the disorder only affected less than five percent of the Veteran's body area, specifically the scrotum area. The record contains no notation suggesting that the Veteran's innumerable back scars had healed prior to the December 2012 VA medical examination, and the December 2012 VA medical examination report contains no indication that the VA examiner examined the Veteran's back for symptoms of steatomatosis. Therefore, the Board finds that the July 2003 and August 2008 VA medical examination reports, noting the results of thorough examinations of the Veteran's entire body for steatomatosis residuals, are of greater probative value than the December 2012 VA medical examination report. See Evans v. West, 12 Vet. App. 22, 30 (1998) (holding that it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same). 

As written, Diagnostic Code 7806 allows for the awarding of a 30 percent rating for skin disorders affecting 40 percent of the entire body area, and a 60 percent rating for any skin disorder affecting more than 40 percent. As both the July 2003 and August 2008 VA examiners wrote that the Veteran's steatomatosis affected "approximately" or "around" 40 percent of the Veteran's body area, the area affected could have actually been 39 percent, thereby meeting the criteria for a 30 percent rating, or 41 percent, thereby meeting the criteria for the maximum 60 percent rating. The Board resolves doubt in the Veteran's favor and finds that the Veteran's steatomatosis disorder more nearly approximated the symptomatology required for a 60 percent rating under Diagnostic Code 7806 for the period from August 30, 2002. As this is the maximum rating allowed under Diagnostic Code 7806, the Board cannot consider the possibility of an even higher rating under that Diagnostic Code. 38 C.F.R. § 4.118 (2013).

The Board has considered the propriety of attempting to rate the steatomatosis disability symptomatology under criteria of Diagnostic Code 7806 in effect prior to August 30, 2002. However, under those criteria, the maximum rating assignable for steatomatosis symptomatology was 50 percent. 38 C.F.R. § 4.118 (2002). Therefore, the Board cannot grant the Veteran a rating higher than the now assigned 60 percent under that criteria. 

The Board has considered rating the Veteran's steatomatosis disability under the rating criteria for scars. Yet, none of the rating criteria for scars not of the head, face, or neck in effect from August 30, 2002 allows for a rating higher than the currently assigned 60 percent. Furthermore, as the 60 percent rating has been granted due to the amount of scarring produced by the steatomatosis disability, the Board may not grant separate ratings for the scars as to do so would constitute pyramiding. See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

For the rating period from August 30, 2002, an increased rating of 60 percent, but no greater, is warranted under Diagnostic Code 7806 (2013). Regarding any claim for an even higher rating, the evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert, at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's steatomatosis. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id.  

The Veteran's service-connected steatomatosis is not specifically listed in the Diagnostic Codes. However, the symptomatology and impairment caused by the Veteran's skin disability is contemplated adequately, by analogy, in the schedular rating criteria (38 C.F.R. § 4.118, Diagnostic Code 7806), and no referral for extraschedular consideration is required. The schedular rating criteria at Diagnostic Code 7806 provides for disability ratings based on a combination of history, symptoms, and clinical findings. For the increased rating period prior to August 30, 2002, the Veteran's steatomatosis was manifested by symptomatology more nearly approximating exfoliation and some itching involving an extensive area. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). Likewise, for the increased rating period from August 30, 2002, the Veteran's steatomatosis was manifested by symptomatology more nearly approximating a skin disorder affecting more than 
40 percent of the Veteran's body area. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

Moreover, the record contains no indication that the Veteran's steatomatosis, in and of itself, has resulted in either marked interference with employment, frequent periods of hospitalization, or any other exceptional difficulties as contemplated in the "governing norms." As the schedular evaluation contemplates the symptomatology of the Veteran's steatomatosis and the record contains no indication that the Veteran's disability has caused exceptional difficulties such as those provided "governing norms" during the entire increased rating period, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for chronic stasis ulcers, secondary to service-connected diabetes mellitus, is granted.

An increased rating in excess of 10 percent for steatomatosis for the period prior to August 30, 2002, is denied. 

An increased rating of 60 percent, but no greater, for steatomatosis for the period from August 30, 2002, is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


